DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (US 2020/0266523), hereinafter Park, in view of Wood et al., (US 6,211,840), hereinafter Wood.

 	Regarding claim 1 Park discloses an antenna array system, comprising: at least two antenna elements (e.g., Fig. 5, at 532, 534) serving as transmitter elements (e.g., paragraph 0097); and at least two antenna elements (e.g., Fig. 5, at 536, 538) serving as receiver elements (e.g., paragraph 0097); wherein a first arm in the pair of arms is configured to be connected from a signal trace of the antenna system (Fig. 6, at 637 – “first conductive line… signal”; see paragraph 0106); and a second arm in the pair of arms is configured to be connected to a ground plane (Fig. 6, at 637 – “second conductive line… ground”; see paragraph 0106).
	Park discloses wherein each of the transmitter antenna and receiver antenna elements include a pair of arms (e.g., Fig. 5, at 532, 534, 536, 538).  However Park does not explicitly disclose wherein each of the transmitter antenna and receiver antenna elements include a pair of curved arms.
	Wood discloses wherein each of the transmitter antenna and receiver antenna elements include a pair of curved arms (column 7, lines 16-18).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms in order to improve gain and axial ratio at low elevating angles of the antenna (Wood, column 7, lines 16-18).

                     
    PNG
    media_image1.png
    601
    434
    media_image1.png
    Greyscale


 	Regarding claim 2 Park further discloses the antenna array system according to claim 1, wherein the antenna elements of the antenna array system are configured to be arranged using at least one of the following arrangements: a linear arrangement, a non-linear arrangement, a linear and symmetrical arrangement, and a non-linear and symmetrical arrangement (e.g., Fig. 5, at 532, 534, 536, 538).

 	Regarding claim 3 Park further discloses the antenna array system according to claim 1, further comprising a substrate having one or more metal and insulating layers (e.g., Fig. 3, at 337-1, 337-2, 333, 436), wherein each insulating layer is configured to be of the same material as the other layers (Fig. 3, at 337-1 and 337-2).

	Regarding claim 8 Park further discloses the antenna array system according to claim 1, further comprising a substrate (Fig. 5, at 410) having at least one of the following shapes: a rectangular shape (Fig. 5, at 410), a semi-circular shape, a quarter-circular shape, a pie-shaped, a triangular shape, and a trapezoidal shape.

 	Regarding claim 9 Park further discloses the antenna array system according to claim 1, further comprising one or more feeding lines having different line width (Fig. 6, at 635, 636) and/or a plurality of surrounding vias for controlling an impedance (paragraph 0107 “impedance matching of the dipole antenna 650 may be reduced using the first stub 635 and the second stub 636”) of the one or more feeding lines.

 	Regarding claim 10 Park further discloses the antenna array system according to claim 1, wherein one or more curved arms have at least one of the following widths: a uniform width and a non-uniform width (Fig. 6, at 631, 632).
 	Examiner note: although not relied upon to reject claim 21 the Examiner notes that all the references cited read on claim 21 since all the dipole arms are either 1) a uniform width or 2) a non-uniform width.

Regarding claim 12 Park discloses a method of making an antenna array system, comprising providing a substrate (Fig. 5, at 410); providing at least two antenna elements (e.g., Fig. 5, at 532, 534) serving as transmitter elements (e.g., paragraph 0097); and providing at least two antenna elements (e.g., Fig. 5, at 536, 538) serving as receiver elements (e.g., paragraph 0097); wherein each of the at least two transmitter antenna elements and the at least two receiver elements include a pair of arms, wherein a first arm in the pair of arms is configured to be connected from a signal trace of the antenna system (Fig. 6, at 637 – “first conductive line”; see paragraph 0106); and a second arm in the pair of arms is configured to be connected to a ground plane (Fig. 6, at 637 – “second conductive line”; see paragraph 0106); and assembling the substrate, the at least two transmitter elements, and the at least two receiver elements.
	Park discloses wherein each of the transmitter antenna and receiver antenna elements include a pair of arms (e.g., Fig. 5, at 532, 534, 536, 538).  However Park does not explicitly disclose wherein each of the transmitter antenna and receiver antenna elements include a pair of curved arms.
	Wood discloses wherein each of the transmitter antenna and receiver antenna elements include a pair of curved arms (column 7, lines 16-18).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms in order to improve gain and axial ratio at low elevating angles of the antenna (Wood, column 7, lines 16-18).

 	Regarding claim 13 Park further discloses the method according to claim 12, wherein the antenna elements of the antenna array system are configured to be arranged using at least one of the following arrangements: a linear arrangement (e.g., Fig. 5, at 532, 534, 536, 538), a non-linear arrangement, a linear and symmetrical arrangement, and a non-linear and symmetrical arrangement.

 	Regarding claim 14 Park further discloses the method according to claim 12, wherein the substrate includes one or more metal and insulating layers (e.g., Fig. 3, at 337-1, 337-2, 333, 436), wherein each insulating layer is configured to be of the same material as the other layers (e.g., Fig. 3, at 337-1, 337-2).

 	Regarding claim 19 Park as modified further discloses the method according to claim 12, wherein the substrate includes at least one of the following shapes: a rectangular shape (Fig. 5, at 410), a semi-circular shape, a quarter-circular shape, a pie-shaped, a triangular shape, and a trapezoidal shape.

 	Regarding claim 20 Park as modified further discloses the method according to claim 12, further comprising providing one or more feeding lines having different line width (Fig. 6, at 635, 636) and/or a plurality of surrounding vias for controlling an impedance of the one or more feeding lines (paragraph 0107 “impedance matching of the dipole antenna 650 may be reduced using the first stub 635 and the second stub 636”).

 	Regarding claim 21 Park as modified further discloses the method according to claim 12, wherein one or more curved arms have at least one of the following widths: a uniform width and a non-uniform width (Fig. 6, at 631, 632). 
 	Examiner note: although not relied upon to reject claim 21 the Examiner notes that all the references cited read on claim 21 since all the dipole arms are either 1) a uniform width or 2) a non-uniform width.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood as applied to claim 1 above, and further in view of Shamblin et al., (US 2020/0395678), hereinafter Shamblin.

 	Regarding claim 4 Park as modified by Wood does not explicitly disclose the antenna array system according to claim 1, further comprising a substrate having one or more metal and insulating layers, wherein each insulating layer is configured to be of a different material from at least one other layer.
	Shamblin discloses a substrate having one or more metal and insulating layers, wherein each insulating layer is configured to be of a different material from at least one other layer (paragraph 0092).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms in further accordance with the teachings of Shamblin regarding  insulating layer is configured to be of a different material from at least one other layer in order to provide multiple substrates for supporting controlling circuitry and other components of the antenna array, while avoiding the need to design and fabricate a complex interface between a common antenna array substrate and a plurality of additional substrates (Shamblin, paragraph 0036). This arrangement can also be beneficial with respect to thermal management of the antenna array and controlling circuitry (Shamblin, paragraph 0036).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood as applied to claim 5 above, and further in view of Yu et al., (US 2018/0309198), hereinafter Yu. 

 	 Regarding claim 5 Park as modified does not disclose the antenna array system according to claim 1, further comprising a ground element configured to cover at least a portion of one of one or more transmitter elements and a portion of one or more receiver elements with two metal layers, wherein the two metal layers are connected using one or more vias.
	Yu discloses a ground element configured to cover at least a portion of one of one or more transmitter elements and a portion of one or more receiver elements with two metal layers (paragraphs 0068-0069), wherein the two metal layers are connected using one or more vias (paragraphs 0068-0069).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms and in further accordance with the teachings of Yu regarding ground element configurations in order to have the array to have a good radiation pattern at the end surface of the PCB substrate (Yu, paragraph 0071).

 	Regarding claim 7 Park as modified does not disclose the antenna array system according to claim 5, wherein an additional one or more vias is at least one of the following: a connecting metal connected from one ground element to another ground element, and at least another via connected to at least another metal.
	Yu discloses wherein an additional one or more vias is at least one of the following: a connecting metal connected from one ground element to another ground element, and at least another via connected to at least another metal (e.g., paragraphs 0068-0069).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms and in further accordance with the teachings of Yu regarding ground element configurations in order to have the array to have a good radiation pattern at the end surface of the PCB substrate (Yu, paragraph 0071).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood and Yu as applied to claim 5 above, and further in view of Anguera Pros et al., (US 2008/0231521), hereinafter Anguera Pros. 

 	Regarding claim 6 Park as modified by Wood does not explicitly disclose the antenna array system according to claim 5, further comprising at least one ground plane having a curved outline.
	Anguera Pros discloses at least one ground plane having a curved outline (paragraph 0051).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms and in further accordance with the teachings of Anguera Pros regarding a ground plane having a curved outline in order that the ground plane can be packed in a smaller footprint inside the wireless device and/or feature a multiband response, yet keeping and in some cases improving the performance of the device (Anguera Pros, paragraph 0051).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood as applied to claim 1 above, and further in view of Forster et al., (US 2003/0080919), hereinafter Forster.

 	Regarding claim 11 Park as modified by Wood does not explicitly disclose the antenna array system according to claim 1, wherein one or more curved arms have at least one of the following shapes: a semi-circular shape and a pie shape.
 	Forster discloses wherein one or more curved arms have at least one of the following shapes: a semi-circular shape (e.g., Fig. 4D, at 17A, and 17B; see also paragraphs 0031-0033 “semi-circle-shaped”) and a pie shape.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms and in further accordance with the teachings of Forster regarding semi-circle-shaped dipole elements in order to provide improved impedance matching capability between the antenna and a wireless communication device (Forster, paragraph 0009).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood as applied to claim 12 above, and further in view of Shamblin et al., (US 2020/0395678), hereinafter Shamblin.

 	Regarding claim 15 as modified by Wood does not explicitly disclose the method according to claim 12, wherein the substrate includes one or more metal and insulating layers, wherein each insulating layer is configured to be of a different material from at least one other layer.
	Shamblin discloses wherein the substrate includes one or more metal and insulating layers, wherein each insulating layer is configured to be of a different material from at least one other layer (paragraph 0092).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms in further accordance with the teachings of Shamblin regarding  insulating layer is configured to be of a different material from at least one other layer in order to provide multiple substrates for supporting controlling circuitry and other components of the antenna array, while avoiding the need to design and fabricate a complex interface between a common antenna array substrate and a plurality of additional substrates (Shamblin, paragraph 0036). This arrangement can also be beneficial with respect to thermal management of the antenna array and controlling circuitry (Shamblin, paragraph 0036).

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood as applied to claim 12 above, and further in view of Yu. 

 	 Regarding claim 16 Park as modified does not disclose the method according to claim 12, further comprising providing a ground element configured to cover at least a portion of one of one or more transmitter elements and a portion of one or more receiver elements with two metal layers, wherein the two metal layers are connected using one or more vias.
	Yu discloses providing a ground element configured to cover at least a portion of one of one or more transmitter elements and a portion of one or more receiver elements with two metal layers (paragraphs 0068-0069), wherein the two metal layers are connected using one or more vias (paragraphs 0068-0069).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms and in further accordance with the teachings of Yu regarding ground element configurations in order to have the array to have a good radiation pattern at the end surface of the PCB substrate (Yu, paragraph 0071).

 	Regarding claim 18 Park as modified does not disclose the method according to claim 16, wherein an additional one or more vias is at least one of the following: a connecting metal connected from one ground element to another ground element, and at least another via connected to at least another metal.
	Yu discloses wherein an additional one or more vias is at least one of the following: a connecting metal connected from one ground element to another ground element, and at least another via connected to at least another metal (e.g., paragraphs 0068-0069).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms and in further accordance with the teachings of Yu regarding ground element configurations in order to have the array to have a good radiation pattern at the end surface of the PCB substrate (Yu, paragraph 0071).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood and Yu as applied to claim 16 above, and further in view of Anguera Pros. 

 	Regarding claim 17 Park as modified does not explicitly disclose the method according to claim 16, wherein at least one ground plane has a curved outline.
	Anguera Pros discloses at least one ground plane has a curved outline (paragraph 0051).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood and Yu and in further accordance with the teachings of Anguera Pros regarding a ground plane having a curved outline in order that the ground plane can be packed in a smaller footprint inside the wireless device and/or feature a multiband response, yet keeping and in some cases improving the performance of the device (Anguera Pros, paragraph 0051).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wood as applied to claim 11 above, and further in view of Forster.

 	Regarding claim 22 Park as modified by Wood does not explicitly disclose the method according to claim 12, wherein one or more curved arms have at least one of the following shapes: a semi-circular shape and a pie shape.
 	Forster discloses wherein one or more curved arms have at least one of the following shapes: a semi-circular shape (e.g., Fig. 4D, at 17A, and 17B; see also paragraphs 0031-0033 “semi-circle-shaped”) and a pie shape.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna module disclosed by Park in accordance with the teaching of Wood regarding curved dipole arms and in further accordance with the teachings of Forster regarding semi-circle-shaped dipole elements in order to provide improved impedance matching capability between the antenna and a wireless communication device (Forster, paragraph 0009).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mow (US 2018/0026341) at Fig. 7, at 40 and 40’ shows the use of bent dipole arms.  
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845